Morse, J.,
dissenting. Because I believe the absence of written findings does not justify remanding this case, I respectfully dissent. The court adopted the disposition report and plan, which laid out in detail the justification for removing L.H. from the home. There is no doubt about the basis of the court’s decision. Cf. In re T.D., 149 Vt. 42, 44, 538 A.2d 176, 177 (1987) (written findings necessary to enable Court to determine what was decided and how decision reached). The court explicitly explained its rationale during the course of the disposition hearing, finding that transferring custody to SRS was necessary, at least temporarily, for L.H.’s safety and welfare. It is a waste of judicial resources to remand this ease.